DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5, and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II-IX, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical distributor; reflector unit; usage determination unit; usage switching unit; in claims 1-3 and 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the examiner finds the language “one or more probes” and “one or more probe-connection fibers” when coupled to the language “an optical distributor configured to direct the laser light emitted by the light source to one or more probes” confusing.  Specifically the examiner is unclear how something can be considered a “distributor” if there is one probe and one fiber as a currently claimed option.  It seems like the claim should include at least two or more probes and connection fibers in order 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (U.S. PGPub No. 2015/0241202 A1).
 	As to claim 1, Jiang discloses and shows in figure 16, an optical coherence tomography imaging device (referred to as an OCT device), the OCT device comprising:  
an OCT main unit including a light source (1410) configured to emit laser light ([0002]; [0064], ll. 3-4); 
an optical splitter (optical coupler shown in figure 6a, which splits light to the reference path and sample path) configured to split the laser light into measurement light for an object and reference light for a reference mirror (Fig. 6a shows a form of the optical interferometers of figure 16; [0065], ll. 12-19); 

one or more probe-connection optical fibers each configured to transmit the measurement light and the scattered measurement light to and from each of the one or more probes ([0033], ll. 1-3; where the examiner notes that in all examples of the figures 1, 3 and 6a, fiber is used throughout and in the sample arm, therefore implicitly fiber is also used in the black box based system shown in figure 16 as in contrast nowhere does Jiang imply free space optic use), 
wherein the OCT main unit includes an optical distributor (1610) configured to direct the laser light emitted by the light source to one of the one or more probes ([0065]; ll. 5-19; [0066], ll. 11-14, 
wherein the scattered measurement light and reflected reference light that is reflected from the reference mirror are combined into interference light for analysis to generate an OCT image ([0065], ll. 12-19, where the examiner notes that a citation has been provided, however the instant claim limitation is merely an intended result as the function is not tied to any structures for performing the function of combining and generating an OCT image).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Fang et al. (U.S. Patent No. 7,181,102 B1).
As to claim 2, Jiang does not explicitly disclose an OCT device, wherein the optical distributor comprises one or more reflectors, wherein each of the reflectors comprises: a reflector unit configured to reflect the laser light; and an actuator configured to switch the reflector unit between a state for reflecting the laser light and a state where the reflector unit does not receive the laser light.
However, Fang does disclose and show in figure 1 and in (col. 2, ll. 55-59; col. 3, ll. 23-48) the use of a common optical switch that uses actuators (58 and 54) to move reflectors (48) into and out of the optical path to relay light along desired paths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang wherein the optical distributor comprises one or more reflectors, wherein each of the reflectors comprises: a reflector unit configured to reflect the laser light; and an actuator configured to switch the reflector unit between a state for reflecting the laser light and a state where the reflector unit does not receive the laser light in order to provide the advantage of expected results and increased efficiency in using a common optical switch design that allows for easy alignment to multiple output ports (col. 2, ll. 6-11).
As to claim 3, Jiang discloses and shows in figure 16, an OCT device, wherein the optical distributor (1610) is arranged between a measurement-light-side circulator (1620) and the one or more probes (1430a-1430n), wherein the OCT main unit further comprises ([0066], ll. 12-19): 

a reference-light optical fiber (figures 3 and 6a explicitly show an reference optical fiber going to the reference reflector 610 for example in figure 6a) configured to transmit the reference light, wherein the reference-light optical fiber and each of the one or more probe-connection optical fibers are equal in length ([0078], ll. 1-12, as disclosed the path lengths in the interferometer arms can be made equal).
Jiang does not explicitly disclose where the reference light fiber and the probe connection fibers are equal in length.
However, the examiner takes Office Notice that it is well-known in the interferometer art to match the optical path lengths of both arms to ensure maximum fringe intensity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang where the reference light fiber and the probe connection fibers are equal in length in order to provide the advantage of expected results in using matched path lengths one can provide the highest intensity output possible for OCT imaging.


	
.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 7, the prior art taken alone or in combination fails to teach or disclose an OCT device wherein an instrument hanger of each of the one or more odonto-therapy units is equipped with a probe, wherein the usage determination unit determines input from the one or more usage input units that form a priority circuit mechanism that detects a displacement of an instrument from a hanger and a placement of an instrument on a hanger and controls a driving circuit to drive an instrument with priority given to the instrument that is displaced the earliest in combination with the entirety of elements from which claim 7 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886